Case 1:19-cv-10256-GHW Document 52 Filed 06/05/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KALOMA CARDWELL,

Plaintiff,
v.
DAVIS POLK & WARDWELL LLP, Thomas Reid, 1;19-cy-10256-GHW
John Bick, William Chudd, Sophia Hudson, Harold

Birnbaum, Daniel Brass, Brian Wolfe, and John
Butler,

Defendants.

 

 

NOTICE OF PLAINTIFF’S OPPOSITION TO
DEFENDANTS’ PARTIAL MOTION TO DISMISS THE AMENDED COMPLAINT

Please take notice, that upon the pleadings and papers in this matter, the accompanying
memorandum of law and the declaration of David Jeffries dated June 4, 2020 and exhibits thereto,
plaintiff Kaloma Cardwell will move before the Honorable Gregory H. Woods, at the United States
Courthouse, 500 Pearl Street, New York, New York 10007, at a date and time to be determined by
the Court, for an order denying defendants’ partial motion to dismiss all claims asserted in the
amended complaint filed in this action on March 2, 2020. The grounds for this motion are set forth

in the accompanying memorandum of law.

Dated: June 4, 2020
New York, New York

Respect Ye
By: ase CO
Daviddeffrids Lo
1345 6 Avenue 33" Flr.
New York, New York 10105
Telephone (212) 601-2770

Djeffries@jeffrieslaw.nyc
Attorney for Plaintiff —
